Taylor, J.
There is an important distinction, between this case, and that of Wiley and Gayle vs. White, decided at the last term of this Court. In that case, no title had vested in the purchasers, by the proceedings of the representatives of Lane : in this, Lee, the purchaser, has, by virtue of the act of Congress, relinquished one half of the quarter section of land, paid the United States for the other half, and obtained a final certificate for it, in his own name; which has been forwarded to the general land office, that a grant may issue in conformity therewith ; and he has always, from the time of the purchase, held possession of the premises. He stands in the same situation as if he actually had a grant from the general government.
But it may be replied, that this only places him in the situation of a trustee for the benefit of the heirs. He certainly would be so considered by Chancery, if, in equity and good conscience, he ought to be: but that Court would afford him full justice — and, if the representative of Lane should honestly appropriate the money recovered from Lee, (and we can not presume he would not,) would never decree in favor of the heirs, without securing Lee, in what he had paid.
But this Court is not authorised to enter into this hypothetical inquiry of what a Court of Chancery might do, to determine on the validity of a defence. Lee has obtained a valid legal title — he is sued at *183law, for the purchase money :^if a Court of Chancery may, hereafter, be appealed to, we are not autho-rised to anticipate its decision, and to frame the judgment of this Court, by it; but we will leave it to that Court, should it ever be resorted to, to settle the whole controversy between the parties.
The judgment must be affirmed.
Saffold, J., not sitting.